It is the general rule in reference to personal property that it has no locality, but follows the person of its owner, and that its disposition and transfer are governed by the law of his domicil, and that a voluntary conveyance, valid by the laws of the place where the owner resides, will operate as a transfer of property wherever situated. This is conceded by the appellants' counsel, but he claims that "every nation, in the exercise of its sovereignty, has a right to prescribe its own rules and remedies pertaining to persons or property in its own territory," and that this State exercised that right in 1860, and passed the act entitled "An act to secure to creditors a just division of the estates of debtors who convey to assignees for the benefit of creditors." (See chap. 348, of Laws of 1860.)
There is no doubt of the power of the legislature to enact that law, and if, by its fair construction, the assignment in question is affected by it, then the plaintiffs have failed to establish a right of recovery.
A careful examination of its provisions has led me to the conclusion that it has no such application. The general scope of the act, as well as the details prescribed for carrying out its provisions, are inconsistent with a construction giving it such effect. Although the first section in general terms declares that "every conveyance or assignment made by a debtor or debtors, of his, her or their estates, real or personal, or both, in trust to an assignee or assignees for the creditor or creditors of such debtor or debtors, shall be in writing, and shall be duly *Page 33 
acknowledged," etc., as therein prescribed, the second clearly shows that it was intended to apply to resident debtors only. It declares that "every debtor or debtors so making an assignment shall, at the date thereof, or within twenty days thereafter, make and deliver to the county judge of the county in which such debtor or debtors resided at the date of such assignment, an inventory or schedule." The subsequent provisions show the same intent. The third section requires such assignee or assignees, within a specified time, or before disposing of the trust property, to "enter into a bond to the people of the State of New York, in an amount to be ordered and directed by the county judge of the county where such debtor or debtors resided
at the date of such assignment * * * which bond shall be filed in the county clerk's office where the assignment is recorded;" and the sixth section declares that "every conveyance or assignment, made by any debtor or debtors under the provisions of this act shall be recorded in the clerk's office of the county in whichsuch debtor or debtors resided at the date thereof," and that every inventory so made as above provided "shall be filed in the same office where such assignment is recorded." The fourth section gives power to the county judge of the county where such inventory is filed, to issue a citation or summons compelling the assignee or assignees to appear before him and render an account of the trust fund, and also to examine the parties making such assignment, and other persons in relation to such assignment and accounting, and all matters connected therewith, and to compel their attendance for that purpose;" and such county judge, by the sixth section, may order the bond of the assignee to be put in suit on his omission or refusal to perform any decree or order made against him. These details of the act clearly indicate that it was only intended to apply to assignments by a debtor or debtors residing in this State. It has, consequently, no application whatever to that in question.
It is also claimed, on behalf of the appellants that, irrespective of that statute, the assignment is ineffectual as against *Page 34 
the defendants, Dennison and Wyckoff, and the decision of the Court of Appeals in Guillander v. Howell (35 N.Y. Rep., 657), is relied on to support that position. The facts in that case, so far as they controlled the decision therein, were different from those in this. It there appeared that the assignment, under which the plaintiff claimed title, was a general assignment made to him by an insolvent firm in the city of New York for the benefit of creditors, giving preferences; that, at the time of its execution, the property in controversy, consisting of steam-boilers, was in the State of New Jersey, and possession thereof was never delivered to or taken by the assignee; that by the laws of that State an assignment, giving preferences, wasvoid; that the defendants, who were residents of that State, had there manufactured the boilers for the assignors, and that they, after the execution of the said assignment, had sold them under proceedings, commenced by attachment issued in that State to satisfy their demand. Upon those facts Judge PECKHAM, who delivered the prevailing and only opinion published, states, in the commencement of it, that the facts presented the question, and that it was "the only point in the case, whether a sale in New York, legal there, of chattels situate in New Jersey, is valid in the latter State as against creditors of the assignors residing there, when it is void by the laws thereof," and the majority of the court held it to be invalid.
It being already shown that the assignment in question is not void, by reason of the provisions of the statute of our State relied on to show its invalidity, it follows that the mere statement of the facts and of the point presented for the decision of the court in that case shows that such decision has no application to that now under review.
The views above expressed dispose of all the questions presented on this appeal.
The judgment of the Supreme Court must, consequently, be affirmed, with costs.
All concur.
Judgment affirmed. *Page 35